DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0005185).
Regarding claim 1, Kim discloses a method for adjusting operating parameters of a machine in anticipation of a transition from a current operational state to a subsequent operational state (adjusting machine parameters in anticipation of a change in operating environment to provide optimal control functions; Kim at 0109, 0069, 0110) the method comprising:
Receiving, by an electronic controller, a data stream indicative of at least one selected from a group consisting of actuator settings, sensor outputs, and operator control settings (sensed data stream or operator set values received by collection unit 110; Kim at 0044, 0047, 0051)
Applying, by the electronic controller, a pattern detection AI, wherein the pattern detection AI is configured to receive the data stream as an input and to determine a current operational state of the machine based on patterns detected in the data stream (pattern matching via AI, e.g. a neural network, to determine the operational state of the system; Kim at 0020, 0024, 0025)
Applying, by the electronic controller, a reinforcement learning AI, wherein the reinforcement learning AI is configured to produce as an output one or more target operating parameters based at least in part on a predicted subsequent operational state of the machine (reinforcement learning AI outputs operation level for HVAC system based on predicted environmental change; Kim at abstract, 0002, 0020, 0021).
Applying, by the electronic controller, the one or more target operating parameters to the machine (updating the control function and providing a control value to the control system with the updated parameters; Kim at 0021).
Monitoring at least one performance metric of the machine after application of the one or more target operating parameters (recurrent system monitors value and continually improves the control system response for each update produced until a goal is reached; Kim at 0021, 0024, 0025).
Retraining the reinforcement learning AI based on the at least one monitored performance metric (updated function introduced to retrain the reinforcement learning AI; Kim at 0073).

Regarding claim 2, Kim discloses further comprising using unsupervised learning to retrain the pattern detection AI based on the data stream (control function updates automatically until a goal is reached. 

Regarding claim 3, Kim discloses wherein the data stream includes a time-domain sequence of sensor outputs indicative of an operating characteristic of the machine (time series data; Kim at 0054).

Regarding claim 6, Kim discloses wherein the pattern detection AI is configured to receive as inputs the data stream and a sequence of previously detected operational states of the machine and is configured to produce as an output an identification of the predicted subsequent operational state of the machine, and wherein the reinforcement learning AI is configured to receive as inputs the data stream and the identification of the predicted subsequent operational state of the machine (given pattern and history of an output value a subsequent state is predicted for the machine; Kim at 0054, 0109, 0110, 0113, 0114).

Regarding claims 7 and 10, Kim discloses wherein the pattern detection AI is further configured to produce as another output a predicted timing of a transition from the current operational state to the predicted subsequent operational state, and wherein the reinforcement learning AI is configured to receive as another input the predicted timing of the transition (rate of change in transition over a given time; Kim at 0077, 0078, 0093, 0106).

Regarding claim 8, Kim discloses wherein the pattern detection AI is configured to produce as an output an identification of the current operational state of the machine, and wherein the reinforcement learning AI is configured to receive as inputs the identification of the current operational state of the machine and a sequence of previously detected operational states of the machine (historical output data over time given operational state of machine; Kim at 0054, 0106, 0113).

Regarding claim 9, Kim discloses wherein the reinforcement learning AI is further configured to produce as an output an identification of the predicted subsequent operational state of the machine (Kim at 0109, 0110).

Regarding claim 11, Kim discloses wherein applying the one or more target operating parameters to the machine includes applying the one or more target operating parameters to the machine in real-time as the one or more target operating parameters are output by the reinforcement learning Al (updated control functions applied to system; Kim at 0015, 0024).

Regarding claim 12, Kim discloses wherein the reinforcement learning AI is configured to identify the predicted subsequent operational state of the machine by identifying a current operation of the machine based on the determined current operational state of the machine and a sequence of previously determined operational states of the machine, wherein a current operation of the machine is defined based on a sequence of operational states (based on current operating state and historical data, prediction made to the next operational states; Kim at 0109, 0110).

Regarding claim 14, Kim discloses wherein the one or more target operating parameters includes an adjustment to at least one actuator of the machine (motor or valve actuated; Kim at 0024, 0043) .

Regarding claim 16, Kim discloses wherein the one or more target operating parameters includes an adjustment to a machine setting of the machine (machine output setting to reach a target temperature: Kim at 0005, 0024).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied above, and further in view of Jang (US 2017/0328031).
Regarding claim 4, Kim discloses control systems that may be present in excavation machinery, but is silent as to wherein the machine includes an excavator arm, and wherein the data stream includes a time-domain sequence of sensor outputs indicative of a pose of the excavator arm.
Jang teaches an excavator with an arm (boom and stick; Jang at Fig. 1, 0015), wherein the data stream includes a time domain sequence of sensor outputs indicative of a pose of the excavator arm (sensed operator inputs over time as well as current pose of the excavator; Jang at 0009, 0019, 0021, 0025).
It would be obvious to one of ordinary skill in the art at the time of the invention to combine the predictive algorithm of Kim into the excavator control systems of Jang.  Doing so would provide for a more intuitive control output in response to user inputs.

Regarding claim 5, the combination teaches wherein receiving the data stream includes receiving a time-domain data stream and converting the time-domain data stream to a frequency-domain data stream (data stream for a given time period converted to frequency data stream; Jang at 0009), and wherein the pattern detection AI is configured to receive the data stream as an input by receiving the frequency-domain data stream as an input (data stream fed to neural network; Jang at 0024).

Claim Objections
4.	Claims 13  and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claim 15 is objected due to dependency on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        02 September 2022